Carlisle, J.
This court in a judgment entered in this case (Central of Ga. Ry. Co. v. Roberts, 94 Ga. App. 600, 95 S. E. 2d 693), affirmed the judgment of the City Court of Albany, and the Supreme Court on certiorari having reversed the judgment of this court (Central of Ga. Ry. Co. v. Roberts, 213 Ga. 135, 97 S. E. 2d 149), the judgment of affirmance originally rendered by this court is vacated, and the judgment of the trial court is reversed.

Judgment reversed.


Felton, C. J., Gardner, P. J., and Townsend, Quillian and Nichols, JJ., concur.